Citation Nr: 0610945	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2001, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folders.  Thereafter, the Board remanded the case to the 
originating agency for additional development in August 2001 
and August 2004.  The case has since been returned to the 
Board for further appellate consideration.


REMAND

Pursuant to the Board's August 2004 Remand, the veteran was 
afforded a VA examination in June 2005 addressing the 
etiology of his low back disability.  However, the report of 
this examination is inadequate for adjudication purposes.  In 
this regard, the Board notes that the examiner stated that 
the veteran had a back injury inservice; however, that injury 
was 20 years before his discectomy.  Consequently, any 
opinion linking the veteran's current disc disease to the 
service injury would be speculative.  While the examiner 
appears to identify and rely upon a 20-year absence of back 
complaints, the veteran's documented post-service medical 
history includes back complaints as early as 1973 with 
subsequent hospitalization for lumbosacral strain in 1981.  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

In light of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently present low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder. 

Is at least as likely as not that the 
disorder was present in service and if 
so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active duty, 
did the disorder clearly and unmistakably 
undergo no chronic increase in severity 
during or as a result of service?

With respect to any currently present low 
back disorder which the examiner believes 
was not present during military service, 
is it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
for service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





